PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


WANDA M. BRYANT, individually            
and as class representative on behalf
of all persons similarly situated,
                   Plaintiff-Appellee,
                  v.                           No. 02-2147

AIKEN REGIONAL MEDICAL CENTERS
INCORPORATED,
              Defendant-Appellant.
                                         
WANDA M. BRYANT, individually            
and as class representative on behalf
of all persons similarly situated,
                  Plaintiff-Appellant,
                  v.                           No. 02-2192

AIKEN REGIONAL MEDICAL CENTERS
INCORPORATED,
               Defendant-Appellee.
                                         
           Appeals from the United States District Court
            for the District of South Carolina, at Aiken.
                 Cameron M. Currie, District Judge.
                        (CA-00-1224-22BC)

                        Argued: May 8, 2003

                       Decided: June 27, 2003

  Before WILKINSON, NIEMEYER, and KING, Circuit Judges.
2            BRYANT v. AIKEN REGIONAL MEDICAL CENTERS
Affirmed in part and reversed in part by published opinion. Judge
Wilkinson wrote the opinion, in which Judge Niemeyer and Judge
King joined.


                             COUNSEL

ARGUED: Richard James Morgan, MCNAIR LAW FIRM, P.A.,
Columbia, South Carolina, for Appellant. David Eliot Rothstein,
GERGEL, NICKLES & SOLOMON, P.A., Columbia, South Caro-
lina, for Appellee. ON BRIEF: Reginald Wayne Belcher, MCNAIR
LAW FIRM, P.A., Columbia, South Carolina, for Appellant.


                              OPINION

WILKINSON, Circuit Judge:

   Plaintiff Wanda M. Bryant filed suit against defendant Aiken
Regional Medical Centers, Inc. (ARMC), alleging that ARMC had
denied her a promotion on several occasions both because of her race
and in retaliation for her complaints about discrimination in ARMC’s
hiring policies. A jury found in her favor and awarded her backpay,
compensatory damages for emotional distress, and punitive damages.
The district court declined to overturn the jury’s verdict. We affirm
the jury’s finding of liability and its award of backpay and compensa-
tory damages for emotional distress, but we reverse the award of
punitive damages.

                                   I.

   Wanda Bryant, an African-American woman, was trained as a sur-
gical technician in the United States Army Reserves. She received her
diploma in that field from the Army in February 1998. After complet-
ing her medical training, she took a full-time job as a surgical techni-
cian at the Medical College of Georgia. She also worked part-time —
between twenty and thirty hours a month — as a surgical technician
for ARMC on an as-needed basis. She continued working part-time
for ARMC until December 1990, when she was called up to active
             BRYANT v. AIKEN REGIONAL MEDICAL CENTERS                 3
duty in Saudi Arabia during the first Gulf War. While in Saudi Ara-
bia, she served as a surgical technician with the 382nd Field Hospital
unit.

   Some time after returning from the Persian Gulf, Bryant applied for
a full-time position as a surgical technician with ARMC. She was
informed that there were no openings for surgical technicians, but was
offered a position as a full-time central services technician. The posi-
tion of central services technician offered substantially less pay and
required significantly less skill than the position of surgical techni-
cian. Central service technicians are chiefly responsible for assem-
bling trays of surgical equipment for upcoming procedures and
cleaning instruments after surgery. Surgical technicians, by contrast,
act as direct assistants to doctors during surgical procedures in the
operating rooms. While in Saudi Arabia with her reserve unit, for
example, Bryant worked as a surgical technician on surgeries involv-
ing everything from war casualties and burn victims to the delivery
of newborn babies. After receiving ARMC’s offer, Bryant agreed to
take the lower-status position of central services technician in the
hope that a surgical technician position would become available.

   While employed at ARMC as a central services technician, Bryant
enrolled in an associate nursing degree program at the University of
South Carolina-Aiken. She later applied and was accepted in an
ARMC nursing scholarship program, under which ARMC agreed to
give her a thousand dollars per semester towards her university
tuition. As part of this scholarship program, Bryant agreed to work for
ARMC for a year and a half in exchange for every year of tuition
assistance she received from ARMC. She attended school full-time
while continuing to work full-time as a central services technician at
ARMC. She also began to work part-time on an as-needed basis for
another employer, St. Joseph’s Hospital, in her preferred position of
surgical technician.

   There was a shortage of surgical technicians throughout ARMC in
both 1997 and 1998. In October 1997, Bryant saw a job as a surgical
technician posted on an ARMC employee bulletin board. Bryant
applied for the job, complying with required procedures and discuss-
ing her application with her manager and the perioperative surgical
coordinator. She received no response of any kind to her application.
4           BRYANT v. AIKEN REGIONAL MEDICAL CENTERS
   Three months later, in January 1998, the surgical technician posi-
tion was still open, and Bryant submitted a second application for the
job. This time, she received a response. The hiring managers
informed her that in order to become a surgical technician she first
had to complete a training program. When Bryant told them that she
had already been certified as a surgical technician by the Army — and
that she had in fact previously worked as a surgical technician for
ARMC — the managers reiterated that she would have to complete
the training program at the hospital in order to become a surgical
technician. Because training was only offered during hours when Bry-
ant was unavailable because of her class schedule at nursing school,
she was not offered the job.

   The surgical technician position still had not been filled in April
1998. Because Bryant’s school semester had ended and she was there-
fore available for training, she reapplied once again for the same job.

   Bryant also complained, she testified, to her supervisor and to the
hospital’s service excellence coordinator (who was a designated point
person for race discrimination complaints) that she believed she was
being discriminated against in the promotion process because of her
race. The service excellence coordinator told her that he would "check
into it" and get back to her with a response. She never heard anything
back from him. Shortly after her complaint, however, her treatment
at work changed dramatically. Previously, Bryant testified, she had
been recognized as a good worker and the most experienced central
service technician on her shift; in fact, she had been made a de facto
supervisor of inexperienced technicians. After her discussion with the
service excellence coordinator, however, she testified that she sud-
denly became subject to constant "nitpicky" critiques from ARMC
management and that the atmosphere became "hostile." And once
again, Bryant was not offered the surgical technician position, which
remained open until September 1998 despite the acknowledged short-
age ARMC was suffering throughout that entire year.

   Bryant graduated from nursing school in December 1998, at a time
when ARMC was suffering from a nursing shortage that had plagued
the hospital throughout 1998. In the beginning of December, Bryant
applied for a series of nursing positions that had been posted at
ARMC. ARMC does not dispute that she would have qualified for at
             BRYANT v. AIKEN REGIONAL MEDICAL CENTERS                  5
least two of these positions upon receiving her nursing license.1
Beyond paper qualifications, Bryant also had a documentary record
of strong job performance. Her immediate supervisor in the central
services department wrote her an unsolicited letter of recommenda-
tion, stating that Bryant exhibited "discipline, energy and commit-
ment," that her work ethic was "a[n] example for others on staff," that
she was "almost passionate about getting the job done right," that she
frequently "volunteered to cover shifts or work overtime even with
short notice," and that "others on staff look[ed] to [her] for advice and
guidance."

   Despite this recommendation, Bryant was interviewed for only one
position. When she arrived for the interview, however, she was
informed that the hiring nurse was unavailable. Bryant was inter-
viewed instead by two staff nurses. She never heard back from any
nurse in that department. She repeatedly contacted ARMC’s human
resources department throughout the application process, to no avail.
She also contacted the chief nursing executive, who "just casually dis-
missed" Bryant’s concerns and repeatedly put Bryant off because she
didn’t have time to discuss the issue. The chief nursing executive ulti-
mately told Bryant that "she didn’t see what the problem was" with
a licensed nurse simply continuing to work as a central services tech-
nician. And the director of human resources responded to her con-
cerns by informing her that he did not have a signed copy of her
scholarship agreement, telling her that she should not consider herself
bound to work for ARMC any longer, and wishing her good luck in
her future career.

   Bryant finally decided that she had to seek employment as a nurse
at other hospitals. She gave two weeks’ notice to ARMC and resigned
  1
   ARMC argues that Bryant had not yet received her nursing license
when she submitted her job application and therefore was not eligible to
be hired. Bryant testified, however, that no such policy had ever been
communicated to her. More to the point, ARMC’s own witness testified
that ARMC would interview nurses before they had formally received
their nursing licenses. That policy certainly makes sense: in a nursing
shortage, a hospital has every incentive to secure employees who are on
the verge of getting their nursing licenses, even if they could not begin
work on the date they submit their application or are interviewed.
6            BRYANT v. AIKEN REGIONAL MEDICAL CENTERS
her position as a central services technician effective February 22,
1999. She took a nursing position at Barnwell County Hospital, a job
which gave her lower pay and fewer employee benefits than the nurs-
ing positions at ARMC would have.

   Bryant brought suit against ARMC under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981.
She alleged that ARMC had repeatedly discriminated against her in
the job application process both because of her race and because she
had complained about racial discrimination. The case went to trial,
and the jury found that ARMC had refused to promote Bryant to the
surgical technician position in retaliation for her complaints about
racial discrimination. The jury also found that Bryant had been denied
a promotion to the registered nurse position because she was African-
American. The jury found that racial discrimination was not a factor,
however, in ARMC’s failure to offer Bryant a surgical technician
position. Bryant was awarded $40,000 in compensatory damages for
lost wages and benefits, $50,000 for emotional distress, and $210,000
in punitive damages. This appeal ensued.

                                   II.

   ARMC first argues that the district court erred in failing to grant
judgment as a matter of law, or in the alternative a new trial, on Bry-
ant’s retaliation claims.

   We review de novo the district court’s ruling on ARMC’s motion
for judgment as a matter of law. Dennis v. Columbia Colleton Med.
Ctr., 290 F.3d 639, 644-45 (4th Cir. 2002). Under Fed. R. Civ. P.
50(b), the question is whether a jury, viewing the evidence in the light
most favorable to Bryant, "could have properly reached the conclu-
sion reached by this jury." Id. at 645 (citation omitted). If reasonable
minds could differ about the result in this case, we must affirm the
jury’s verdict. Id. On the denial of ARMC’s motion for a new trial,
we review the district court’s decision under Fed. R. Civ. P. 59 for
abuse of discretion. Id. at 650. On a motion for a new trial, the district
court may weigh the evidence and should grant a new trial only if "1)
the verdict is against the clear weight of the evidence, 2) is based on
evidence which is false, or 3) will result in a miscarriage of justice."
Id.
             BRYANT v. AIKEN REGIONAL MEDICAL CENTERS                 7
   A plaintiff can prove illegal retaliation under Title VII or § 1981
if he shows that "(1) he engaged in protected activity, (2) he suffered
an adverse employment action at the hands of [his employer]; and (3)
[the employer] took the adverse action because of the protected activ-
ity." Spriggs v. Diamond Auto Glass, 242 F.3d 179, 190 (4th Cir.
2001). Once the plaintiff makes this case, the employer can defend
itself by producing "evidence of a legitimate, non-discriminatory rea-
son for taking the adverse employment action." Id. It is then up to the
jury to decide whether the adverse action was actually taken for the
proffered reason, or if it was intended as a retaliatory measure. When
reviewing the judgment below, we examine the "full trial record to
determine whether sufficient evidence supported the jury’s verdict"
on the ultimate question of the alleged retaliatory discrimination. Gib-
son v. Old Town Trolley Tours of Washington, D.C., 160 F.3d 177,
181 (4th Cir. 1998).

   Bryant clearly engaged in protected activity. Title VII protects the
right of employees to oppose any "unlawful employment practice"
under Title VII. 42 U.S.C. § 2000e-3 (2003). Employees are thus
guaranteed the right to complain to their superiors about suspected
violations of Title VII. Thompson v. Potomac Elec. Power. Co., 312
F.3d 645, 650 (4th Cir. 2002). Bryant did exactly that. The jury heard
testimony that she complained to both her immediate supervisor and
the hospital’s service excellence coordinator about her suspicion that
she had not been promoted to surgical technician because of racial
discrimination.

   It is similarly beyond quarrel that Bryant suffered an adverse
employment action. It has long been clear that failure to promote an
employee constitutes an adverse employment action for the purposes
of § 2000e-3. Von Gunten v. Maryland, 243 F.3d 858, 865 (4th Cir.
2001); Page v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981). Bryant was
denied a promotion to the position of surgical technician when she
applied for the third time in April 1998.

   Bryant also presented evidence sufficient for a reasonable jury to
find that ARMC’s failure to promote her was the result of her com-
plaints about suspected discrimination. She testified that after her
complaints, her treatment at work changed dramatically. She went
from being recognized as a superior employee to being faced with
8            BRYANT v. AIKEN REGIONAL MEDICAL CENTERS
constant "nitpicky" criticisms and the repeated charge that "your job
is not up to par." The jury could have concluded from the evidence
that this change in treatment was one manifestation of hospital man-
agement’s retaliation against Bryant for her complaint. It was simi-
larly a reasonable inference, particularly given the jury’s ability to
judge the credibility of several of ARMC’s managerial employees,
that this retaliation further manifested itself in the hospital’s refusal
to promote Bryant.

   The reasonableness of this inference is supported by the lack of any
real reason to deny Bryant the job. ARMC does not suggest that Bry-
ant’s work as a central services technician was subpar; indeed, there
was substantial evidence that precisely the opposite was true. She had
extensive experience as a surgical technician — including service in
the Saudi Arabian trauma centers during wartime and even an
extended stint at ARMC itself. Her skills were current, because she
had been continuing to work part-time as a surgical technician at
another hospital. And there was a conceded shortage of surgical tech-
nicians at ARMC at the time she applied. In light of all these factors,
it was a reasonable inference for the jury to conclude that the service
excellence coordinator (who was, after all, responsible for handling
and resolving precisely such complaints) had shared Bryant’s com-
plaints with others in hospital management, and that Bryant had been
denied her requested promotion because of those complaints.2

   We therefore hold that there was sufficient evidence to support the
jury’s verdict on the issue of unlawful retaliation, and the district
court did not abuse its discretion in refusing to grant a new trial on
this score.

                                  III.

  ARMC next argues that the trial court should have granted judg-
ment as a matter of law or a new trial on Bryant’s claim that she was
denied a promotion to nurse because of her race.
    2
   Perhaps unsurprisingly, ARMC makes no effort to proffer a legiti-
mate, non-discriminatory reason for refusing to promote Bryant to surgi-
cal technician.
             BRYANT v. AIKEN REGIONAL MEDICAL CENTERS                     9
   Under the framework established by McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973), Bryant must present evidence that "(1)
[she] is a member of a protected group; (2) [she] applied for the posi-
tion in question; (3) [she] was qualified for the position; and (4) [she]
was rejected for the position under circumstances giving rise to an
inference of unlawful discrimination."3 Brown v. McLean, 159 F.3d
898, 902 (4th Cir. 1998). To defend itself, ARMC must then respond
by "producing a legitimate nondiscriminatory reason for its decision."
Columbia Colleton Med. Ctr., 290 F.3d at 646. "Once the parties sat-
isfy [these] relatively modest obligations . . . ‘the trier of fact pro-
ceeds to decide the ultimate question: whether plaintiff has proved
that the defendant intentionally discriminated against [her] because of
[her] race.’" Fuller v. Phipps, 67 F.3d 1137, 1141 (4th Cir. 1995)
(quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993)
(internal punctuation omitted)), abrogated on other grounds, Desert
Palace, Inc. v. Costa, 2003 WL 21310219 (U.S.) (evidentiary stan-
dard for mixed-motive jury instruction). We now review the jury’s
resolution of that final question under the standards set forth by Rule
50 and Rule 59.

   Viewed in the light most favorable to Bryant, there was sufficient
evidence to support her claim of racial discrimination. ARMC was
suffering from the same nursing shortage that was plaguing the entire
health care industry. In the context of this hiring crunch, ARMC had
a commitment from Bryant that she would work for the hospital as
a nurse — the scholarship program guaranteed ARMC first call on
Bryant’s services. And ARMC makes no argument that Bryant was
a difficult or mediocre employee; indeed, there is significant evidence
in the record to support the conclusion that she had an established
record of excellent performance.

   ARMC thus had every reason to hire Bryant. Instead, she was
given the runaround for more than two months after applying for
vacant nursing jobs for which she would have been fully qualified.
Some of her applications were simply ignored. One ARMC manager
  3
   In failure-to-promote cases such as this, "the framework of proof for
disparate treatment claims . . . is the same for actions brought under Title
VII, or § 1981, or both statutes." Mallory v. Booth Refrig. Supply Co.,
882 F.2d 908, 910 (4th Cir. 1989).
10          BRYANT v. AIKEN REGIONAL MEDICAL CENTERS
told her that she saw no problem with a licensed nurse being stuck in
a lower-skilled job in central services. And the director of Human
Resources ultimately tried to nudge her out the door by releasing her
from her commitment to the hospital and wishing her the best of luck
in her future career. Moreover, almost two months after her departure,
some of the nursing positions she had applied for were still unfilled.
With no legitimate reason proffered for this treatment of a qualified
applicant for a difficult-to-fill vacancy, we cannot say that there was
no reasonable basis for the jury to conclude that racial discrimination
was the reason for the company’s failure to hire Bryant.

   On appeal, ARMC contends that Bryant did not offer evidence that
she was treated differently from a similarly situated white applicant
or that the hospital ever hired a less qualified white applicant for a
position Bryant sought. This argument misapprehends the require-
ments of Title VII: Bryant is not required as a matter of law to point
to a similarly situated white comparator in order to succeed on a race
discrimination claim. See Columbia Colleton Med. Ctr., 290 F.3d at
648-49 n.4 (holding that plaintiff need not prove that she was better
qualified than a successful applicant if other circumstantial evidence
suggests discrimination). We would never hold, for example, that an
employer who categorically refused to hire black applicants would be
insulated from judicial review because no white applicant had hap-
pened to apply for a position during the time frame in question. It is
true that if ARMC argued that Bryant was not as well qualified as
another applicant who was actually hired, Bryant could help her case
as an evidentiary matter by establishing that she was better qualified
than the other applicant. But ARMC has not made that argument here.
However helpful a showing of a white comparator may be to proving
a discrimination claim, it is not a necessary element of such a claim.

   ARMC further argues that Bryant did not give the hospital enough
time to review her nursing application because she left the hospital
three weeks after receiving her state nursing license. (Bryant received
her state license on January 31, 1999. Her last day at ARMC was Feb-
ruary 22, 1999.) Even if ARMC was genuinely unable to process her
longstanding application during those three weeks, however, there
was sufficient evidence in the record for the jury to conclude that
ARMC would interview and hire nurses before they formally received
their state nursing license. And Bryant began that job application pro-
             BRYANT v. AIKEN REGIONAL MEDICAL CENTERS                 11
cess at the beginning of December 1998 — almost three months
before she ultimately left the hospital.

   Finally, ARMC argues that it hired two other African-American
applicants for nursing positions in the same general time frame as
Bryant’s applications. It is true that an employer can attempt to rebut
charges of discrimination against an African-American applicant for
a promotion by pointing to "other similarly situated African-
American employees" who were promoted. Potomac Elec. Co., 312
F.3d at 650. But neither employee relied upon by ARMC here was sit-
uated similarly to Bryant. One of the applicants was not hired until
several months after Bryant filed charges of racial discrimination with
the EEOC. The other applicant was only hired for a part-time posi-
tion. Neither hiring sufficiently rebuts the inference of discrimination
to the point that no reasonable jury could have found in Bryant’s
favor.

   We therefore hold that there was sufficient evidence to support the
jury’s finding that ARMC unlawfully discriminated against Bryant in
refusing to hire her as a nurse. We also hold that the district court did
not abuse its discretion in refusing to grant a new trial on this score.

                                  IV.

   ARMC also challenges the jury’s award of $50,000 in compensa-
tory damages for emotional distress. It argues that there was insuffi-
cient evidence to support such an award, and that its motion for new
trial nisi remittitur should therefore have been granted.

   We review for abuse of discretion the district judge’s denial of a
motion for a new trial based on the alleged excessiveness of the jury’s
compensatory damage award. Konkel v. Bob Evans Farms Inc., 165
F.3d 275, 280 (4th Cir. 1999). A new trial on damages must be
granted if "[1] the verdict is against the clear weight of the evidence,
or [2] is based upon evidence which is false, or [3] will result in a
miscarriage of justice." Cline v. Wal-Mart Stores, 144 F.3d 294, 305
(4th Cir. 1998).

  In this case, the evidence presented at trial supported an award of
damages for emotional distress. We have held that a plaintiff’s testi-
12           BRYANT v. AIKEN REGIONAL MEDICAL CENTERS
mony, standing alone, can support an award of compensatory dam-
ages for emotional distress. Price v. City of Charlotte, 93 F.3d 1241,
1251 (4th Cir. 1996). Such testimony must "establish that the plaintiff
suffered demonstrable emotional distress, which must be sufficiently
articulated." Id. at 1254. The testimony cannot rely on "conclusory
statements that the plaintiff suffered emotional distress" or the mere
fact that the plaintiff was wronged. Id. Rather, it must indicate with
specificity "how [the plaintiff’s] alleged distress manifested itself." Id.
The plaintiff must also "show a causal connection between the viola-
tion and her emotional distress." Columbia Colleton Med. Ctr., 290
F.3d at 653.

   Bryant was sufficiently specific about the emotional trauma she
suffered as a result of ARMC’s actions. She explained that she was
"embarrassed, frustrated, and angry," "very disgusted," and that she
"didn’t feel very good about coming to work." She also testified that
this distress inflicted a series of specific physical ailments on her:
"frequent headaches, insomnia, irregular menstrual cycles, nausea,
[and] vomiting." ARMC argues that we should discount her testimony
because she did not seek medical attention for the physical symptoms
she was suffering. But Bryant testified that she had always been
taught to believe that "anything can be handled through prayer and
faith" and to "rely on [her family] for strength." She therefore chose
to address "the signs and symptoms of what stress could do to a per-
son" through "prayer and faith" and "through talking with [her] fam-
ily." That was an understandable way for Bryant to respond to the
situation in which she found herself. It is also worth noting, as the dis-
trict court observed, that Bryant "was herself a medical professional
whose opinion as to her own condition the jury was entitled to con-
sider."

   We further reject ARMC’s suggestion that the degree of Bryant’s
distress was unreasonable. She was working multiple jobs and trying
to better herself by pursuing further education in her field. As
ARMC’s former director of surgical services testified, Bryant was
known even outside ARMC as a capable employee. But in applying
for jobs that she qualified for, she was stonewalled for almost one
year. Her emotional distress was a reasonable reaction to this mystify-
ing frustration of her professional career.
             BRYANT v. AIKEN REGIONAL MEDICAL CENTERS                  13
   We also hold that $50,000 was not an excessive amount of com-
pensation for Bryant’s emotional distress. The cases cited by ARMC
do not convince us otherwise. Hetzel v. County of Prince William, 89
F.3d 169 (4th Cir. 1996), rejected the far greater amount of $500,000
for a plaintiff, "[m]uch if not all" of whose claimed distress was
caused by the legally irrelevant and "erroneous belief that she was the
victim of invidious discrimination." Id. at 171 (emphasis added)
(remanding for recalculation of damages award). Indeed, Hetzel spe-
cifically cited a Tenth Circuit case which held that a $50,000 jury ver-
dict could be supported by testimony about emotional distress by a
plaintiff and his wife. Id. at 172; See Wulf v. City of Wichita, 883 F.2d
842, 875 (10th Cir. 1989) (noting that while plaintiff’s "testimony and
the evidence presented are not the most graphic and detailed display
of emotional and mental anguish and distress, we cannot conclude
that some award for such anguish and distress is unsupported by sub-
stantial evidence"). And while Cline v. Wal-Mart Stores capped a
plaintiff’s damages at $10,000, there was no evidence in that case of
"physical symptoms of stress, such as depression or loss of sleep."
144 F.3d at 306. Here, Bryant testified quite specifically about pre-
cisely such physical symptoms.

   For these reasons, we uphold the jury award of $50,000 to Bryant
in compensatory damages for emotional distress.

                                   V.

   ARMC also contends that the award of punitive damages was a
miscarriage of justice and cannot be supported by the facts demon-
strated at trial.

   The jury’s determination of the amount of punitive damages is "not
a factual determination about the degree of injury but is, rather, an
almost unconstrained judgment or policy choice about the severity of
the penalty to be imposed, given the jury’s underlying factual deter-
minations about the defendant’s conduct." Atlas Food Sys. and Svcs.
v. Crane Nat’l Vendors, 99 F.3d 587, 594 (4th Cir. 1996). The review
of a jury’s award of punitive damages is accordingly reviewed "less
deferentially than are factual findings." Id. at 595. The trial court must
compare its own "independent judgment on the appropriate amount
with the jury’s award to determine whether the jury’s award is so
14           BRYANT v. AIKEN REGIONAL MEDICAL CENTERS
excessive as to work an injustice." Id. The appellate court then
reviews the trial judge’s decision in this regard for an abuse of discre-
tion. Id.

   In this case, we find that the trial judge erred by approving the
jury’s punitive damages award. 42 U.S.C. § 1981a authorizes punitive
damages for Title VII plaintiffs if they can demonstrate that an
employer acted "with malice or with reckless indifference to [their]
federally protected rights." 42 U.S.C. § 1981a(b)(1) (2003). This stan-
dard requires not "a showing of egregious or outrageous discrimina-
tion," but rather proof that the employer discriminated "in the face of
a perceived risk that its actions will violate federal law." Kolstad v.
Am. Dental Assoc., 527 U.S. 526, 535-36 (1999). The Supreme Court
has held, however, that "an employer may not be vicariously liable for
the discriminatory employment decisions of managerial agents where
these decisions are contrary to the employer’s good faith efforts to
comply with Title VII."4 Id. at 545 (citation and internal punctuation
omitted).

   In contrast to cases where employers "never adopted any anti-
discrimination policy [or] provide[d] any training whatsoever on the
subject of discrimination," Anderson v. G.D.C., Inc., 281 F.3d 452,
461 (4th Cir. 2002), ARMC had an extensively implemented
organization-wide Equal Employment Opportunity Policy. That pol-
icy, a version of which was included in the employee handbook,
stated that "all persons are entitled to equal employment opportunity
regardless of race" and that "it is and shall continue to be our policy
  4
   For an employer to be held vicariously liable for punitive damages,
a plaintiff must also show that the discriminating employee served the
employer in a managerial capacity and committed the intentional dis-
crimination while acting within the scope of employment. Lowery v. Cir-
cuit City Stores, 206 F.3d 431, 442 (4th Cir. 2000). In this case, there
was sufficient evidence for the jury to find by reasonable inference that
the discrimination and retaliation against Bryant involved at least one of
the following: the Director of Surgical Services, the Director of Human
Resources, and the manager in charge of nurse hiring. There can be no
real dispute that these employees qualified as "managerial agents" under
Kolstad. See id.; see also Restatement (Second) of Torts § 909, Illustra-
tions.
              BRYANT v. AIKEN REGIONAL MEDICAL CENTERS                     15
to provide promotion and advancement opportunities in a non-
discriminatory fashion." ARMC also created a grievance policy
encouraging employees to bring forward claims of harassment, dis-
crimination, or general dissatisfaction, and employees were explicitly
informed that they would not be retaliated against for making a com-
plaint. There was also a carefully developed diversity training pro-
gram that included formal training classes and group exercises for
hospital employees. And ARMC voluntarily monitored departmental
demographics as part of an ongoing effort to keep the employee base
reflective of the pool of potential employees in the area. These wide-
spread anti-discrimination efforts, the existence of which appellee
does not dispute, preclude the award of punitive damages in this case.
As the Court noted in Kolstad, giving protection from punitive dam-
ages to "employers who make good-faith efforts to prevent discrimi-
nation in the workplace accomplishes Title VII’s objective of
motivat[ing] employers to detect and deter Title VII violations." 527
U.S. at 545-46 (internal punctuation omitted).5

                                     VI.

  We affirm the jury’s finding of liability as well as its award of
compensatory damages. We reverse the award of punitive damages
and remand for further proceedings consistent with this opinion.

                    AFFIRMED IN PART AND REVERSED IN PART
  5
    On cross-appeal, Bryant also argues that the trial court should have
enhanced her award of backpay to offset the higher income tax burden
she will incur because of receiving that amount in one lump sum. The
trial court has "broad equitable discretion to fashion remedies to make
the plaintiff whole for injuries resulting from a violation" of Title VII.
Brinkley-Obu v. Hughes Training, Inc., 36 F.3d 336, 356 (4th Cir. 1994).
We review its decision to deny such equitable relief only for an abuse of
discretion, id., and we hold that the district court did not abuse its discre-
tion in denying Bryant’s motion.